Case 1:20-cv-21430-CMA Document 38 Entered on FLSD Docket 12/23/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-21430-CIV-ALTONAGA/Goodman

   ELISA M. KABELIS, as Personal
   Representative of the Estate of
   JOSEPH KABELIS,

           Plaintiff,

   v.

   NCL (BAHAMAS), LTD.,

         Defendant.
   ____________________________ /

                                                ORDER

          THIS CAUSE came before the Court on Plaintiff, Elisa M. Kabelis’s Unopposed Motion

  for Forty-Five (45) Day Extension of the Remaining Pre-Trial Deadlines [ECF No. 37], filed on

  December 22, 2020. Plaintiff states she needs the extension to meet the Court’s deadlines, citing

  delays caused by the parties’ apparent inability to resolve discovery disputes without Magistrate

  Judge Goodman’s intervention. (See generally Mot.). The Court, however, previously denied the

  parties’ similar deadline extension request — because the parties unwisely delayed discovery until

  it was far too late to meet the Court’s pre-trial deadlines. (See generally Dec. 1, 2020 Order [ECF

  No. 35]). Here, at least, a (small) part of the delay in completing discovery is attributed to the

  inability to timely resolve an outstanding discovery dispute. For that reason, and that reason alone,

  it is

          ORDERED and ADJUDGED that the Motion [ECF No. 37] is GRANTED in part. The

  Court’s Scheduling Order [ECF No. 16] remains in full force and effect with only the following

  deadlines extended:

          1.      February 1, 2021. Parties exchange expert witness summaries or reports.
Case 1:20-cv-21430-CMA Document 38 Entered on FLSD Docket 12/23/2020 Page 2 of 2

                                                CASE NO. 20-21430-CIV-ALTONAGA/Goodman


         2.      February 16, 2021. Parties exchange rebuttal expert witness summaries or reports.

         2.      March 1, 2021. All discovery, including expert discovery, is completed. 1

         3.      March 16, 2021. All pre-trial motions and Daubert motions (including motions to
                 strike experts) filed. Each party is limited to one Daubert motion. Leave to exceed
                 the 20-page limit will be granted, if necessary. Daubert motions must contain the
                 Local Rule 7.1(a)(3) certification.

         4.      April 13, 2021. Parties file joint pre-trial stipulation, proposed jury instructions
                 and verdict form — or proposed findings of fact and conclusions of law, as
                 applicable — and motions in limine (other than Daubert motions). Each party is
                 limited to one motion in limine which may exceed the page limits allowed by the
                 Rules. Motions in limine must contain the Local Rule 7.1(a)(3) certification.

         DONE AND ORDERED in Miami, Florida, this 23rd day of December, 2020.




                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




  1
    The parties by agreement, or Magistrate Judge Goodman, may extend this deadline, so long as such
  extension does not impact any of the other deadlines contained in this Scheduling Order.


                                                  2
